Exhibit 10

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is made and entered
into as of the 31st day of May, 2014, by and between AAR CORP., a Delaware
corporation (the “Company”), and David P. Storch (“Employee”).

 

WHEREAS, Employee is currently an elected director of the Company and holds the
position of Chairman of the Board and Chief Executive Officer; and

 

WHEREAS, the Company currently employs Employee pursuant to a certain Amended
and Restated Employment Agreement dated as of May 31, 2010 (the “Prior
Agreement”); and

 

WHEREAS, the Company and Employee desire to further amend the Prior Agreement as
herein set forth to reflect certain mutually agreed changes to the terms and
conditions thereof; and

 

WHEREAS, for their mutual convenience, the Company and Employee desire to
restate the Prior Agreement, as so amended, in its entirety.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                      Employment.  The Company hereby
continues to employ Employee, and Employee hereby accepts continued employment
by the Company, upon the terms and subject to the conditions hereinafter set
forth.

 

2.                                      Term.  The term of this Agreement shall
commence as of the date hereof and, unless terminated earlier as herein
provided, shall end on May 31, 2017 (the “Initial Term”), provided that on such
date, and each May 31 thereafter (each an “Anniversary Date”), the term shall
automatically and without any action by either party be extended for an
additional period of one year, unless at least 90 days prior to any Anniversary
Date either party notifies the other of its election not to extend the then
current term, in which case the term shall end at the expiration of the term as
last extended, unless terminated earlier as herein provided.

 

If the Initial Term of this Agreement is not extended for any reason, other than
circumstances that would constitute Cause under Section 7(a), the Company and
Employee may mutually agree, within 30 days after the end of the Initial Term,
to continue Employee’s employment as an at-will employee.  If Employee continues
as an at-will employee, he shall have the right upon his subsequent termination
of employment to a severance benefit equal to the benefit provided under
Section 7(c).  If, within such 30-day period, the Company and Employee do not
mutually agree to continue Employee’s employment as an at-will employee,
Employee shall receive a severance benefit equal to the benefit provided under
Section 7(c) at the end of such 30-day period, or such longer period as required
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1

--------------------------------------------------------------------------------


 

3.                                      Duties.

 

(a)                                 Employee shall have the title, duties and
responsibilities of Chairman of the Board and Chief Executive Officer and such
other titles, duties and responsibilities as may from time to time be assigned
by the Board of Directors that are consistent with such duties and
responsibilities.

 

(b)                                 Employee agrees to do and perform all such
acts and duties faithfully and diligently and to furnish such services as the
Board of Directors may from time to time direct, and do and perform all acts in
the ordinary course of business of the Company (within such limits as the Board
may prescribe) necessary and conducive to the best interest of the Company.

 

(c)                                  Employee agrees to devote his full time,
energy and skill to the business of the Company and to the promotion of the best
interests of the Company and the performance of his duties as Chairman of the
Board and Chief Executive Officer of the Company and in such other capacities as
he may be elected; provided that Employee shall not (to the extent not
inconsistent with Sections 3(d), 8(a) and 8(b) below) be prevented from
(i) serving as a director of any corporation consented to in advance by
resolution of the Board of Directors of the Company, (ii) engaging in
charitable, religious, civic or other non-profit community activities, or
(iii) investing his personal assets in such form or manner as will not require
any substantial services on his part in the operation or affairs of the business
in which such investments are made which would detract from or interfere or
cause a conflict of interest with performance of his duties hereunder.

 

(d)                                 Employee agrees to observe policies and
procedures of the Company in effect from time to time applicable to employees of
the Company including, without limitation, policies with respect to employee
loyalty and prohibited conflicts of interest.

 

4.                                      Compensation.  The Company shall pay to
Employee, for all services to be performed by Employee an annual base salary
(“Base Salary”) at the rate of $906,449 per fiscal year, or such greater amount
as may be authorized by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”), in its sole discretion, upon annual
review during the term of employment, payable in periodic installments in
accordance with the Company’s payroll practice in effect from time to time and
prorated for any portion of a fiscal year (the Company’s fiscal year currently
being the period from June 1 of each year through May 31 of the following year).

 

5.                                      Incentive Bonus Payments.  In addition
to the Base Salary described above, Employee will continue to participate in and
receive payments under such incentive bonus programs as the Company, in its sole
discretion, may authorize from time to time for Employee and other executive
officers of the Company; provided, however, Employee will be entitled to the
following during the term of this Agreement:

 

(a)                                 Annual Discretionary Incentive Bonus
Opportunity.  Employee will have a graduated annual, cash incentive bonus
opportunity of up to 110% of Base Salary for performance at or below target and
up to 200% of Base Salary (or such higher percentages as the Compensation
Committee may determine) for performance in excess of target. Performance will
be measured against annual financial targets approved by the Compensation
Committee which, in the Compensation Committee’s discretion, may be intended to
qualify the cash incentive bonus as performance-based compensation under Code
Section 162(m).  Actual bonus amounts paid for particular levels of performance
will be as determined by the Compensation Committee, and such bonus amounts will
be paid in cash within 2-1/2 months after the end of each fiscal year.

 

(b)                                 Long-Term Incentive Bonus Awards.  Employee
will receive awards under the Company’s long-term cash-based and/or equity-based
programs, which may include stock options, stock appreciation rights,
performance and non-performance restricted stock or restricted stock units,
and/or cash, as determined by the Compensation Committee.

 

2

--------------------------------------------------------------------------------


 

6.                                      Vacation and Fringe Benefits; Executive
Perquisites.

 

(a)                                 Employee will accrue vacation in accordance
with the Company’s policy in effect from time to time for other executive
officers; provided that no decrease in vacation benefits from those available on
the date hereof shall be applicable to Employee during the term hereof. 
Employee shall be entitled to participate, according to eligibility provisions
of each, in such medical, life and disability insurance programs, profit sharing
plans, retirement plans, executive financial planning programs, and other fringe
benefit plans as may be in effect from time to time during the term hereof and
available to other executive officers of the Company.

 

(b)                                 In addition, during the term of this
Agreement and any extension thereof, Employee shall be entitled to the following
additional perquisites:

 

(i)                                     personal use (including transportation
of accompanying spouse and dependent family members) of any corporate business
aircraft owned or chartered by the Company for Company business purposes from
time to time, subject to compliance with the Company’s aircraft use policy in
effect from time to time;

 

(ii)                                  automobile allowance of $12,300 per
calendar year;

 

(iii)                               reimbursement of membership dues, fees and
charges for club services or use of facilities (including personal charges not
exceeding $10,000 annually, but excluding charges for private parties and
individual personal expense items exceeding $300) in the Lake Shore Country
Club, Medinah Country Club and the Standard Club;

 

(iv)                              reimbursement of membership dues, fees,
charges, and travel and related expenses incurred in connection with meeting
attendance and organization activities of  such professional clubs/organizations
of which he is a member that are appropriate and conducive to the performance of
his duties (including but not limited to Executive Club of Chicago, Economics
Club of Chicago, the Wings Club and the Young President’s Organization
(“YPO”)/World Presidents Organization (“WPO”));

 

(v)                                 reimbursement of travel and related expenses
in connection with services to and participation in meetings of not-for-profit
educational organization Boards of which he is a member;

 

(vi)                              professional financial planning and income tax
preparation assistance expenses actually incurred in an amount not to exceed
$25,000 per calendar year;

 

(vii)                           participation in the Company’s executive annual
physical and preventative health program in effect from time to time; and

 

(viii)                        payment of reasonable legal fees related to the
review and negotiation of this Agreement.

 

7.                                      Termination.

 

(a)                                 The Company may terminate this Agreement at
any time for Cause.  The term “Cause” means:

 

(i)                                     Employee engages, during the performance
of his duties hereunder, in material acts or omissions constituting dishonesty,
intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance; or

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Employee intentionally disobeys or
disregards a material, lawful and proper direction of the Board; or

 

(iii)                               Employee materially breaches the Agreement
and such breach, by its nature, is incapable of being cured, or such breach
remains uncured for more than 30 days following receipt by Employee of written
notice from the Company specifying the nature of the breach and demanding the
cure thereof.  For purposes of this clause (iii), a material breach of the
Agreement that involves inattention by Employee to his duties under the
Agreement shall be deemed a breach capable of cure.

 

Without limiting the generality of the foregoing, the following shall not
constitute Cause for the termination of this Agreement:

 

(x)                                 any personal or policy disagreement between
Employee and the Company or any member of the Board, or

 

(y)                                 any action taken by Employee in connection
with his duties hereunder, or any failure to act, if Employee acted or failed to
act in good faith and in a manner he reasonably believed to be in and not
opposed to the best interest of the Company and he had no reasonable cause to
believe his conduct was unlawful; or

 

(z)                                  termination of employment of Employee for
unsatisfactory performance (including failure to meet financial goals).

 

A finding of termination for Cause shall be made by majority action of all of
the independent directors of the Board of Directors taken at a regular or
specially called meeting of the Board, upon a minimum of 10 days written notice
thereof to Employee, with termination of this Agreement listed as an agenda
item.  Employee will be given a reasonable opportunity to be heard at such
meeting with his attorney present if Employee desires.

 

Upon termination of this Agreement by the Company for Cause, Employee will be
eligible to receive (A) his Base Salary for the period ending on his termination
date, (B) payment for unused vacation days, as determined in accordance with the
Company’s policy as in effect at that time, and (C) such other payments, rights
and benefits for which Employee may be eligible pursuant to any Company employee
benefit plan or pursuant to any other agreement or arrangement between Employee
and the Company.

 

(b)                                 The Company may terminate this Agreement at
any time without Cause, upon a minimum of 30 days written notice thereof to
Employee.  Upon termination of this Agreement pursuant to this Section 7(b), the
Company will pay to Employee, (i) monthly for 36 months, an amount equal to
Employee’s regular monthly Base Salary at the time of termination plus (ii) a
lump sum equal to three times Employee’s average annual cash bonus under
Section 5(a) for the preceding three fiscal years of the Company; provided,
however, all such payment obligations shall terminate immediately upon any
material breach by Employee of Section 8(a) of this Agreement or any breach by
Employee of Section 8(b) of this Agreement.  Upon termination of this Agreement
by the Company without Cause, no further compensation or benefits shall accrue
or be payable to Employee under this Agreement except for (i) the payments
provided for above, (ii) any Base Salary, bonus or other benefits which have
accrued to Employee prior to the date of any such termination, and (iii) such
other payments, rights and benefits for which Employee may be eligible pursuant
to any Company employee benefit plan or policy (including unused vacation) or
pursuant to any other agreement or arrangement between Employee and the Company.

 

(c)                                  Employee may terminate this Agreement at
any time for Good Reason, upon a minimum of 30 days written notice thereof to
the Company.  The term “Good Reason” means:

 

(i)                                     The removal of Employee from the
position of Chairman of the Board or Chief Executive Officer of the Company or
any successor thereto;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  a material reduction in the nature or
scope of Employee’s Chief Executive Officer duties, responsibilities, authority,
power or functions, or a material reduction in Employee’s compensation
(including benefits) from then-current levels; or

 

(iii)                               a material breach of this Agreement by the
Company and such breach, by its nature, is incapable of being cured, or such
breach remains uncured for more than 30 days following receipt by the Company of
written notice from Employee specifying the nature of the breach and demanding
the cure thereof; or

 

(iv)                              a relocation of the primary place of
employment of at least 50 miles.

 

Upon termination of this Agreement by Employee for Good Reason, the Company will
pay to Employee, (i) monthly for 36 months, an amount equal to Employee’s
regular monthly Base Salary at the time of termination plus (ii) a lump sum
equal to three times Employee’s average annual cash bonus under Section 5(a) for
the preceding three fiscal years of the Company; provided all such payment
obligations shall terminate immediately upon any breach by Employee of Section 8
of this Agreement.  Upon termination of this Agreement by Employee pursuant to
this Section 7(c), no further compensation or benefits shall accrue or be
payable to Employee under this Agreement except for (i) the payments provided
for above, (ii) any Base Salary, bonus or other benefits which have accrued to
Employee prior to the date of any such termination, and (iii) such other
payments, rights and benefits for which Employee may be eligible pursuant to any
Company employee benefit plan or policy (including unused vacation) or pursuant
to any other agreement or arrangement between Employee and the Company.

 

(d)                                 This Agreement shall automatically terminate
upon the death of Employee during the term.  Upon termination of this Agreement
due to death, Employee’s beneficiary, designated by written instrument delivered
to the Company (or, if no beneficiary is designated or survives Employee, to the
duly appointed representative of his estate) will be eligible to receive
(A) Employee’s Base Salary for the period ending on his termination date,
(B) payment for unused vacation days, as determined in accordance with the
Company’s policy as in effect at that time, and (C) such other payments, rights
and benefits for which Employee may be eligible pursuant to any Company employee
benefit plan or pursuant to any other agreement or arrangement between Employee
and the Company.  Death benefits payable under any of the Company’s benefit
plans in which Employee was a participant at the time of his death shall be
payable in accordance with the terms of such plans.

 

(e)                                  The Company or Employee may terminate this
Agreement at any time because of the Disability of Employee.  “Disability” shall
mean a physical or mental condition which has prevented Employee from
substantially performing his duties under this Agreement for a period of
180 days and which is expected to continue to render Employee unable to
substantially perform his duties for the remaining term of this Agreement on a
full-time basis.  The Company will make reasonable accommodation for any
handicap of Employee as may be required by applicable law.

 

In the event of termination by the Company for Disability, a finding shall be
made by resolution adopted by a majority of the independent directors of the
Board of Directors of the Company, setting forth the particulars of the
Disability.  The Company may require the submission of such medical evidence as
to the condition of Employee as it may deem necessary in order to arrive at its
determination of its position as to the occurrence of a Disability.  Employee
will be provided with reasonable opportunity to present additional medical
evidence as to the medical condition of Employee for consideration prior to the
independent directors of the Board of Directors making their determination of
their position as to the occurrence of a Disability.  In the event of a
Disability, Employee shall be eligible for disability benefits at a level no
less favorable than the disability benefits under the Company’s disability plan
as in effect on May 31, 2014.

 

Upon termination of this Agreement for Disability, Employee will continue to be
eligible to participate in the Company’s medical, dental and life insurance
programs available to executive officers in accordance with their terms
applicable to employees for a period of three years from

 

5

--------------------------------------------------------------------------------


 

the date of such termination of this Agreement.  Further, in the event of
termination of this Agreement pursuant to this Section 7(e), Employee will be
eligible to receive (A) his Base Salary for the period ending on his termination
date, (B) payment for unused vacation days, as determined in accordance with the
Company’s policy as in effect at that time, and (C) such other payments, rights
and benefits for which Employee may be eligible pursuant to any Company employee
benefit plan or pursuant to any other agreement or arrangement between Employee
and the Company.

 

The provisions of this Section 7(e) shall not be changed by any amendment to, or
extension of, this Agreement and shall be included in any subsequent employment
agreement between the Company and Employee.

 

(f)                                   Employee may terminate this Agreement at
any time because of Retirement.  The term “Retirement” means Employee’s
voluntary termination of employment with the Company that does not otherwise
result in any severance benefits paid to him pursuant to this Section 7 or
Section 10.  Upon termination of this Agreement by Employee because of
Retirement:

 

(i)                                     Employee will be eligible to receive
(A) any Base Salary, bonus or other benefits which have accrued to Employee
prior to the date of such termination, (B) payment for unused vacation days, as
determined in accordance with the Company’s policy as in effect at that time,
and (C) such other payments, rights and benefits for which Employee may be
eligible pursuant to any Company employee benefit plan or pursuant to any other
agreement or arrangement between Employee and the Company.  Employee (and
Employee’s spouse) shall also be entitled to participate, for Employee’s (and
Employee’s spouse’s) lifetime, in the Company’s medical, hospitalization and
dental benefit plans, and any executive health programs then in effect, on the
same terms and in amounts and of the same type(s) generally made available to
any actively employed executive officer of the Company; provided, however, that
such participation shall not be available from and after the date Employee first
becomes eligible for health benefit plans provided by another employer of
Employee.

 

(ii)                                  Employee shall have the right to enter
into a consulting agreement with the Company pursuant to which Employee will
provide services to the Company for a period of not less than one year, for an
annual consulting fee equal to 50% of his Base Salary in effect at the time of
his Retirement, and subject to such other terms and conditions to be mutually
agreed upon by the Company and Employee.

 

8.                                      Confidential Information and Restriction
of Competition.

 

(a)                                 Employee acknowledges that his employment
hereunder will place him in a position of utmost trust and confidence and that
he will have access to non-public information concerning the operation of the
business of the Company and any affiliated companies as to which Employee
provided services or had access to confidential information (hereinafter
referred to in this Section as the “Affiliated Companies”), including, but not
limited to, manufacturing methods, developments, secret processes, know-how,
costs, prices and pricing methods, sources of supply, customer information,
financial information, and personnel information (the “Confidential
Information”).  Employee acknowledges that the Confidential Information is among
the Company’s and the Affiliates’ most valuable assets and that the value of
such information may be destroyed by unauthorized use or disclosure.  All such
Confidential Information imparted to or learned by Employee in the course of his
employment (whether acquired before or after the date hereof) will be deemed to
be confidential and will not be used or disclosed by Employee, except to the
extent necessary to perform his duties and, in no event, disclosed to anyone
outside the employ of the Affiliated Companies and their authorized consultants
and advisors, unless express written authorization to use or disclose such
information has been given by the Company.  If Employee ceases to be employed by
the Company for any reason, he shall not take with him any documents or other
papers containing or reflecting Confidential Information or any other Company
property, and Employee shall return all documents and files (whether in
electronic or paper form) and other Company property to the Company immediately
upon cessation of his employment.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Employee agrees that during the term hereof
and for a period of two years only after (x) voluntary termination of employment
hereunder by Employee for Good Reason, or (y) termination of employment
hereunder by the Company without Cause, pursuant to Section 7 above, he shall
not, without the express written consent of the Company, either alone or as a
consultant to, or partner, employee, officer, director, agent, or stockholder of
any organization, entity or business, or otherwise, directly or indirectly
(i) take or convert for Employee’s personal gain or benefit or for the benefit
of any third party, any business opportunity(ies) relating to the Company’s
actual or planned business, of which Employee becomes aware during or as a
result of his employment, (ii) directly or indirectly, engage in any Prohibited
Activities in competition with the Company or any Affiliated Company’s business,
(iii) own, purchase, organize or take preparatory steps for the organization of,
or build, design, finance, acquire, lease, operate, mortgage, invest in, provide
services directly or indirectly related to Prohibited Activities to, or
otherwise engage in, any business in competition with or otherwise similar to
the Company’s or any Affiliated Company’s business, (iv) solicit in connection
with any activity which is competitive with any of the businesses of the Company
or any Affiliated Company, any customers or suppliers of the Company or any
Affiliated Company with whom Employee had contact on behalf of the Company
during his employment, or induce or attempt to induce any such customer or
supplier to terminate or materially change its relationship with Employer; or
(v) hire, or solicit or interview for employment, any sales, marketing or
management employee of the Company or any Affiliated Company with respect to
whom Employee had contact, supervisory responsibility, or access to non-public
information.  Prohibited Activities are the maintenance, repair and overhaul of
aircraft, aircraft components, aircraft engines and aircraft engine components;
the manufacture of aircraft parts or components, aircraft engine parts or
components, and military rapid deployment products of the type manufactured by
the Company; the financing, buying, selling, trading, brokering and leasing of
aircraft, aircraft engines and components; inventory and logistics management;
and rapid deployment of military and defense-related products of the type
manufactured by the Company.  Covenants (ii) and (iii) above shall be
geographically limited to the following territory:  within 100 miles of any
location within the United States of America, or any other country, where the
Company or any Affiliated Company did business during the last six months of
Employee’s employment with the Company.  The Company and Employee acknowledge
the reasonableness of these covenants not to compete and non-solicitation. 
Nothing herein shall prohibit Employee from being the legal or equitable holder
of not more than 5% of the outstanding capital stock of any publicly held
corporation which may be in direct or indirect competition with the Company or
any Affiliated Company.  Notwithstanding any other provision of this Agreement,
this Section 8(b) shall not apply if the Company terminates Employee’s
employment for Cause, if Employee’s employment terminates for any reason
following a Change in Control of the Company, or if the Company fails to provide
severance payments or benefits as required under this Agreement.

 

(c)                                  If at any time, any clause or portion of
this Section 8 shall be deemed invalid or unenforceable by the laws of the
jurisdiction in which it is to be enforced by reason of being vague or
unreasonable as to duration, geographic scope, nature of activities restricted,
or for any other reason, this provision shall be considered divisible as to such
portions and the foregoing restrictions shall become and be immediately amended
to include only such duration, scope or restriction and such event as shall be
deemed reasonable and enforceable by the court or other body having jurisdiction
to enforce this Agreement; and the parties hereto agree that the restrictions,
as so amended, shall be valid and binding as though the invalid or unenforceable
portion had not been involved herein.

 

(d)                                 Employee acknowledges and agrees that the
Company would be irreparably harmed by violations of this Section 8 and in
recognition thereof, the Company shall be entitled to an injunction or other
decree of specific performance with respect to any violation thereof (without
any bond or other security being required) in addition to other available legal
and equitable remedies.

 

(e)                                  This Section 8 shall survive any
termination of this Agreement and any termination of Employee’s employment.  The
time period associated with each covenant herein shall be tolled (shall not run)
for so long as Employee is in breach of that covenant.

 

7

--------------------------------------------------------------------------------

 


 

9.                                      Changes in Business.  The Company,
acting through its Board of Directors, will at all times have complete control
over the Company’s business.  Without limiting the generality of the foregoing,
the Company may at any time or times change or discontinue any or all of its
present or future operations, may close or move any one or more of its divisions
or offices, may undertake any new servicing or sales operation, may sell any one
or more of its divisions or offices to any company not controlled, directly or
indirectly, by the Company or may take any and all other steps which its Board
of Directors, in its exclusive judgment, shall deem desirable, and Employee
shall have no claim or recourse by reason of such action; provided, however, no
such action shall result in the reduction of Employee’s Base Salary or other
benefits provided for hereunder and provided, further that if the Company
discontinues operations, a discretionary bonus may or may not be granted,
however, Employee will be entitled to a pro rata share of any non-discretionary
incentive bonus through the date of discontinuance.  Said pro rata bonus will be
calculated by the Chief Financial Officer of the Company whose determination
will be final.

 

10.                               Change in Control.

 

(a)                                 In the event:

 

(i)                                     a Change in Control of the Company
occurs, and

 

(ii)                                  at any time during the 24 month period
commencing on the date of the Change in Control the Company terminates
Employee’s employment for other than Cause or Disability, or Employee terminates
his employment for Good Reason, in either case by 30 days written notice to the
other party (including the particulars thereof), and having given the other
party the opportunity to be heard with respect thereto, then in lieu of benefits
described in Section 7(b) or (c):

 

(A)                               The Company shall pay to Employee a lump sum
cash payment, within 30 days following such termination of employment, in an
amount equal to the sum of (1) all unpaid Base Salary earned through the date of
termination, (2) any annual cash bonus under Section 5(a) earned by Employee for
the fiscal year of the Company most recently ended prior to the date of
termination to the extent unpaid on the date of termination, (3) a pro rata
portion of the annual cash bonus under Section 5(a), Employee would have earned
had he been employed by the Company on the last day of the fiscal year in which
the date of termination occurs (as if all performance goals had been met at
target level) that is applicable to the period commencing on the first day of
such fiscal year and ending on the date of termination, and (4) any and all
other benefits and amounts earned by Employee prior to the date of termination
to the extent unpaid.

 

(B)                               The Company shall pay to Employee in a lump
sum cash payment, within 30 days after the date of his termination, an amount
equal to three times Employee’s total cash compensation (Base Salary plus annual
cash bonus under Section 5(a)) for either the fiscal year of the Company most
recently ended prior to the date of termination, or the preceding fiscal year,
whichever is the highest total cash compensation;

 

(C)                               Employee and his spouse shall continue to be
covered by, and receive employee welfare and executive fringe benefits in
accordance with the terms of, all of the Company’s welfare benefit plans and
executive fringe benefit programs for three years following the date of
termination, and at no less than the levels he and his spouse were receiving
immediately prior to the Change in Control.  Employee’s spouse shall be entitled
to continued benefits coverage pursuant to the preceding sentence for the
balance of such three year period in the event of Employee’s death during such
period.  The period during which Employee and his spouse are entitled to
continuation of group health plan coverage pursuant to Code Section 4980B, and
Part 6 of Title I of the Employee Retirement Income Security Act of 1974, as
amended, shall commence on the date next following the expiration of the
aforementioned three year period.

 

(D)                               Employee shall receive an additional
retirement benefit, over and above that which Employee would normally be
entitled to under the AAR CORP. Retirement Savings Plan and the defined
contribution feature of the AAR CORP. Supplemental Key Employee Retirement

 

8

--------------------------------------------------------------------------------


 

Plan, equal to the lesser of:  (i) three times the amount of Company
contributions made to each plan on Employee’s behalf for the calendar year
immediately preceding the calendar year in which Employee’s termination of
employment occurs, or (ii) $1,526,405.  Such amount shall be paid to Employee in
a cash lump sum payment within 30 days following such termination of employment.

 

(E)                                Notwithstanding any conditions or
restrictions related to any Award granted to Employee under the AAR CORP. 2013
Stock Plan, (i) all performance opportunity restricted stock shares eligible for
award hereunder shall be immediately awarded based on the higher of target or
actual performance through the employment termination date using the latest data
then available to determine goals applicable for the partial performance period,
and all restrictions thereon shall be immediately released, and (ii) all
outstanding option grants, stock appreciation rights, restricted stock and
restricted stock units granted or awarded under each Plan which have not then
become vested or exercisable or which remain restricted, shall immediately
become vested or exercisable and restrictions will lapse, as the case may be,
and any such options shall remain exercisable for the full remaining life of the
option(s).

 

(b)                                 In the event that a Change in Control has
occurred, and notwithstanding any conditions or restrictions related to any
Award granted to Employee under the AAR CORP. Stock Benefit Plan, (i) all
performance opportunity restricted stock shares eligible for award hereunder
shall be immediately awarded based on the higher of target or actual performance
through the effective date of a Change in Control using the latest data then
available to determine goals applicable for the partial performance period, and
all restrictions thereon shall be immediately released, and (ii) all outstanding
option grants, stock appreciation rights, restricted stock and restricted stock
units granted or awarded under the Plan which have not then become vested or
exercisable or which remain restricted, shall immediately become vested or
exercisable and restrictions will lapse, as the case may be, and any such
options shall remain exercisable for the full remaining life of the
option(s) whether or not Employee’s employment continues.

 

(c)                                  The amounts paid to Employee under this
Change in Control provision applicable to Employee shall be considered severance
pay in consideration of past services Employee has rendered to the Company and
in consideration of Employee’s continued service from the date hereof to
entitlement to those payments.

 

(d)                                 For purposes of this provision, Change in
Control means the earliest of:

 

(i)                                     any person (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), has acquired (other than directly from the Company) beneficial ownership
(as that term is defined in Rule 13d-3 under the Exchange Act), of more than 35%
of the outstanding capital stock of the Company entitled to vote for the
election of directors; or

 

(ii)                                  the effective time of (A) a merger or
consolidation or other business combination of the Company with one or more
other corporations as a result of which the holders of the outstanding voting
stock of the Company immediately prior to such business combination hold less
than 60% of the voting stock of the surviving or resulting corporation, or (B) a
transfer of substantially all of the assets of the Company other than to an
entity of which the Company owns at least 80% of the voting stock; or

 

(iii)                               the election, over any 12-month period, to
the Board of Directors of the Company without the recommendation or approval of
the incumbent Board of Directors of the Company, of the directors constituting a
majority of the number of directors of the Company then in office.

 

(e)                                  If in connection with the Change in Control
or other event Executive would be or is subject to an excise tax under
Section 4999 of the Internal Revenue Code (an “Excise Tax”) with respect to any
cash, benefits or other property received, or any acceleration of vesting of any
benefit or award (the “Change in Control Benefits”), Employee may elect to have
the Change in Control Benefits otherwise payable under this Agreement reduced to
the largest amount payable without resulting in the

 

9

--------------------------------------------------------------------------------


 

imposition of such Excise Tax.  Within 15 days after the occurrence of the event
that triggers the Excise Tax, a nationally recognized accounting firm selected
by the Company shall make a determination as to whether any Excise Tax would be
reported with respect to the Change in Control Benefits and, if so, the amount
of the Excise Tax, the total net after-tax amount of the Change in Control
Benefits (after taking into account federal, state and local income and
employment taxes and the Excise Tax) and the amount of reduction to the Change
in Control Benefits necessary to avoid such Excise Tax.  Any reduction to the
Change in Control Benefits shall first be made from any cash benefits payable
pursuant to this Agreement, if any, and thereafter, as determined by Employee,
and the Company shall provide Employee with such information as is necessary to
make such determination.  The Company shall be responsible for all fees and
expenses connected with the determinations by the accounting firm pursuant to
this Section 10(e).  Employee agrees to notify the Company in the event of any
audit or other proceeding by the IRS or any taxing authority in which the IRS or
other taxing authority asserts that any Excise Tax should be assessed against
Employee and to cooperate with the Company in contesting any such proposed
assessment with respect to such Excise Tax (a “Proposed Assessment”).  Employee
agrees not to settle any Proposed Assessment without the consent of the
Company.  If the Company does not consent to allow Employee to settle the
Proposed Assessment, within 30 days following such demand therefor, the Company
shall indemnify and hold harmless Employee with respect to any additional taxes,
interest and/or penalties that Employee is required to pay by reason of the
delay in finally resolving Employee’s tax liability (such indemnification to be
made as soon as practicable, but in no event later than the end of the calendar
year following the calendar year in which Employee makes such remittance).

 

11.                               Legal Fees.  The Company will pay reasonable
legal/attorney’s fees (including court costs and other costs of litigation)
incurred by Employee in connection with enforcement of any right or benefit
under this Agreement, if Employee prevails in whole or in part, in a court of
final jurisdiction or pursuant to final and binding arbitration, in an
enforcement action against the Company.  In the event Employee prevails in part,
the Company’s obligation hereunder shall be computed on a pro rata basis.

 

12.                               Section 409A Compliance.

 

(a)                                 If at the time of Employee’s termination of
employment for reasons other than death he is a “specified employee” (as such
term is defined and determined in accordance with the procedures set forth in
Treas. Reg. §1.409A-1(i)), any amounts payable to Employee pursuant to this
Agreement that are subject to Section 409A of the Internal Revenue Code shall
not be paid or commence to be paid until six months following Employee’s
termination of employment, or if earlier, Employee’s subsequent death.  Each
payment made pursuant to Section 7(b)(i) and 7(b)(ii) or 7(c)(i) and
7(c)(ii) shall be considered a separate payment for purposes of Section 409A.

 

(b)                                 Reimbursements or in-kind benefits provided
under this Agreement that are subject to Section 409A of the Internal Revenue
Code are subject to the following restrictions:  (1) the amount of expenses
eligible for reimbursements, or in-kind benefits provided, to Employee during a
calendar year shall not affect the expenses eligible for reimbursement or the
in-kind benefits provided in any other calendar year, and (2) reimbursement of
an eligible expense shall be made as soon as practicable, but in no event later
than the last day of the calendar year following the calendar year in which the
expense was incurred.

 

(c)                                  The provisions of the Agreement and all
other Company agreements or arrangements applicable to Employee will be
interpreted and construed in favor of their meeting any applicable requirements
of Code Section 409A.  The Company, in its reasonable discretion, may amend
(including retroactively) this Agreement and any such other agreements or
arrangements in order to conform with Code Section 409A, including amending to
facilitate the ability of Employee to avoid the imposition of interest and
additional tax under Code Section 409A.  If the Company takes any action, or
fails to take any action, with respect to this Agreement or any Company benefit
plan or arrangement, and such action or failure to act causes (to the knowledge
of the Company) any compensation income to Employee to (i) be subject to Code
Section 409A, or (ii) fail to comply in any respect with Code Section 409A,
without the written consent of Employee, then the Company shall pay Employee a
gross-up bonus in an amount equal to (A) all taxes and penalties assessed under
Code Section 409A on any such

 

10

--------------------------------------------------------------------------------


 

compensation income imposed as a result of such action or failure to act, plus
(B) any federal, state, and local income taxes and penalties (including FICA)
payable by Employee on such gross-up bonus, in order to put Employee in the same
position he would have been in if the tax provisions and penalties of Code
Section 409A did not apply.  The gross-up bonus shall be paid within 30 days
after Employee remits the related excise tax or other amounts to the appropriate
taxing authority.

 

13.                               Survival.  Sections 8 and 11 of this Agreement
shall survive and continue in full force and effect in accordance with their
terms notwithstanding the termination of this Agreement.

 

14.                               Notices.  Any notice or other instrument or
thing required or permitted to be given, served or delivered to any of the
parties hereto shall be delivered personally or deposited in the United States
mail, with proper postage prepaid, or facsimile transmission to the addresses
listed below:

 

(a)

If to the Company, to:

 

 

 

AAR CORP.

 

1100 N. Wood Dale Road

 

Wood Dale, Illinois 60191

 

Attention: Compensation Committee Chairman

 

 

 

With a copy to:

 

 

 

AAR CORP.

 

1100 N. Wood Dale Road

 

Wood Dale, Illinois 60191

 

Attention: General Counsel

 

 

(b)

If to Employee, to:

 

 

 

David P. Storch

 

1270 Linden Avenue

 

Highland Park, IL 60035

 

or to such other address as either party may from time to time designate by
notice to the other.  Each notice shall be effective when such notice and any
required copy are delivered to the applicable address.

 

15.                               Non-Assignment.

 

(a)                                 The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of
Employee, and any attempted unpermitted assignment shall be null and void and
without further effect; provided, however, that, upon the sale or transfer of
all or substantially all of the assets of the Company, or upon the merger of the
Company into or the combination with another corporation or other business
entity, or upon the liquidation or dissolution of the Company, this Agreement
will inure to the benefit of and be binding upon the person, firm or corporation
purchasing such assets, or the corporation surviving such merger or
consolidation, or the shareholder effecting such liquidation or dissolution, as
the case may be.  After any such transaction, the term Company in this Agreement
shall refer to the entity which conducts the business now conducted by the
Company.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the estate and beneficiaries of Employee and upon and to the
benefit of the permitted successors and assigns of the parties hereto.

 

(b)                                 Employee agrees on behalf of himself, his
heirs, executors and administrators, and any other person or person claiming any
benefit under him by virtue of this Agreement, that this Agreement and all
rights, interests and benefits hereunder shall not be assigned, transferred,
pledged or hypothecated in any way by Employee or by any beneficiary, heir,
executor, administrator or other person claiming under Employee by virtue of
this Agreement and shall not be subject to execution, attachment or similar
process.  Any attempted assigned, transfer, pledge or hypothecation or any other
disposition of this Agreement or of such rights, interests and benefits contrary
to the foregoing provisions or the levy or any execution, attachment or similar
process thereon shall be null and void and without further effect.

 

11

--------------------------------------------------------------------------------


 

16.                               Severability.  If any term, clause or
provision contained herein is declared or held invalid by any court of competent
jurisdiction, such declaration or holding shall not affect the validity of any
other term, clause or provision herein contained.

 

17.                               Construction.  Careful scrutiny has been given
to this Agreement by the Company, Employee, and their respective legal counsel. 
Accordingly, the rule of construction that the ambiguities of the contract shall
be resolved against the party which caused the contract to be drafted shall have
no application in the construction or interpretation of this Agreement or any
clause or provision hereof.

 

18.                               Entire Agreement.  This Agreement as amended
and restated herein and the other agreements referred to herein set forth the
entire understanding of the parties and supersede all prior agreements,
arrangements and communications, whether oral or written, pertaining to the
subject matter hereof.  This Agreement shall not be modified or amended except
by the mutual written agreement of the Company and Employee.

 

19.                               Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Employee and an authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

20.                               Arbitration.  Any controversy or claim arising
out of this Agreement, or breach hereof, shall be settled by arbitration in
accordance with the laws of the State of  Illinois by three arbitrators.  Within
15 days after either party notifies the other party, in writing, of an intention
to commence arbitration, the Company shall appoint one arbitrator and Employee
shall appoint one arbitrator.  The third arbitrator shall be appointed by the
first two arbitrators within ten days of their appointment.  If the third
arbitrator cannot be agreed upon, the third arbitrator shall be appointed by the
American Arbitration Association.  The arbitration shall be conducted in
accordance with the rules of the American Arbitration Association, except with
respect to the selection of arbitrators.  The arbitrator’s determination shall
be final and binding upon all parties and judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction thereof.

 

21.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without regard to
its conflicts of law principles.

 

22.                               Tax Withholding.  All payments hereunder shall
be made net of any applicable federal, state and local tax withholding.

 

23.                               Execution.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and which shall
constitute but one and the same Agreement.

 

12

--------------------------------------------------------------------------------


 

WITNESS the due execution of this Agreement by the parties hereto as of the day
and year first above written.

 

 

Employer:

 

 

 

AAR CORP.

 

 

 

 

 

 

 

By:

/s/ Ronald B. Woodard

 

 

Ronald B. Woodard

 

 

Chairman — Compensation Committee of The Board of Directors

 

 

 

 

 

AAR CORP.

 

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

Timothy J. Romenesko

 

 

President and Chief Operating Officer

 

 

 

 

 

Employee:

 

 

 

 

 

/s/ David P. Storch

 

David P. Storch

 

 

13

--------------------------------------------------------------------------------

 